     Exhibit 10.19A

  Via Hand Delivery   March 12, 2001   Mr. Shane McMahon     Re: 
World Wrestling Federation Entertainment, Inc. (“WWE”) -w- Shane McMahon
(“Talent”)   Dear Shane:   Reference is made to that certain agreement between
the parties dated February 15, 2000 and made effective January 1, 2000
(“Agreement”), for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties have agreed to amend the Agreement
as follows (“First Amendment”):              1.       The parties hereby agree
to add a new Paragraph 1.3 as follows:           “1.3 In addition to TALENT
providing services as a professional wrestler as described herein, TALENT shall
also perform the following duties and accountabilities as reasonably directed by
WWE’s Chairman (or his designee) (‘WWE Supervisor’) including, but not limited
to the following:             •       Assisting in the development of
storylines, vignettes and such other ideas for use in WWE’s weekly television
programs (now in existence or hereinafter created), pay-per-view programming,
promotional spots, commercials, advertisements, Internet website and/or such
other WWE projects (collectively the ‘Programs’) as directed by his WWE
Supervisor (‘Development’);
            • Performing such Development in collaboration with other WWE staff,
employees, contractors or other such parties designated by his WWE Supervisor;
            • Making on-camera appearances, voice-overs, and other such
performances for the Programs as directed by his WWE Supervisor (‘Performance
Duties’);
            • Attending live television events related to the Programs during
the Term hereof as reasonably directed by his WWE Supervisor;        


--------------------------------------------------------------------------------

Page 2

                 •     Attending meetings related to the Programs as reasonably
required by his WWE Supervisor;                 • Using good faith efforts to
maintain positive relationships with WWE, its contractors, representatives and
talent;                 • Critiquing and reporting on the activities related to
the Programs as reasonably directed by the WWE Supervisor;                 •
Providing consistent feedback regarding the Programs in a form and manner
reasonably prescribed by the WWE Supervisor;                 • Completing
special assignments as reasonably designated by the WWE Supervisor and at
locations agreed to between the parties;                 • Attending meetings at
the WWE Supervisor’s reasonable discretion to provide feedback to WWE regarding
the Duties herein and the feasibility and/or desirability of continuing to
perform certain functions or responsibilities as herein described; and          
      • Performing any other function or activity which his WWE Supervisor may
decide in his reasonable discretion is necessary or desirable to carry out the
Duties herein.               The Development and Performance Duties and any
other tasks set forth herein shall collectively be referred to throughout the
remainder of this Agreement as ‘Duties’.                        TALENT shall
devote his best efforts and full business time and attention to the performance
of his Duties and shall protect and promote the interests of WWE. TALENT shall
cooperate in any reasonable manner whatsoever with WWE in connection with the
performance of the Duties. TALENT acknowledges and agrees that there are
inherent subtasks within the services set forth above that will be performed as
a part of the Duties.”                 2. The parties hereby agree to amend
Paragraph 6.1 in its entirety and replace it with the following provision:      
“6.1 The term of the Agreement shall be five (5) years from the effective date
hereof (‘Initial Term’). Thereafter, this Agreement shall automatically renew
for successive one (1) year terms (‘Renewal Terms’) unless either party serves
written notice to the other party, at least ninety (90) days prior to the end of
the then existing Renewal Term, terminating this Agreement upon expiration of
the then existing Renewal Term. Each individual year of the Agreement may be
referred to hereinafter as a ‘Contract Year’. ”               3.  The parties
hereby agree to amend Section 7 entitled “Payments/Royalties” in its entirety
and replace it with the following provisions:


--------------------------------------------------------------------------------

Page 3

      

“7.1 (a) Provided that TALENT fulfills all of his obligations and warranties
herein and provided TALENT does not breach the terms of this Agreement, COMPANY
guarantees TALENT that the total of the payments made to TALENT shall amount in
the aggregate to be no less than Five Hundred Thousand US Dollars ($500,000.00)
for each Contract Year of this Agreement (referred to hereinafter as ‘Minimum
Annual Compensation’), which shall be payable in fifty two (52) equal weekly
installments. In calculating such Minimum Annual Compensation, COMPANY shall
credit any payments earned by TALENT under the paragraphs of this Section 7
against the Minimum Annual Compensation. For the purposes of this paragraph, any
royalty payments due under the Agreement shall be deemed ‘earned’ only at the
time they are paid to TALENT.

     

     (b) Within one hundred twenty (120) days after each Contract Year during
the Term has ended, if it is determined that TALENT has earned more than the
Minimum Annual Compensation for services rendered during that Contract Year,
TALENT shall be paid in one lump sum within fifteen (15) days thereafter the
difference between the Minimum Annual Compensation and what TALENT actually
earned for services rendered during that Contract Year.

     

7.2 (a) If TALENT appears and performs in any Event in an arena before a live
audience at which admission is charged other than those arena events which are
taped or broadcast for purposes pursuant to paragraph 7.2 (b) and paragraph 7.2
(c) hereof (hereinafter ‘House Shows’), TALENT may be paid by COMPANY, as
COMPANY shall determine in its discretion, an amount equal to such percentage of
the paid receipts for such House Show from the live House Show gate receipts
only as is consistent with the nature of the match in which TALENT appears,
i.e., preliminary, mid-card, main event, etc. and any standards COMPANY
establishes specifically for such House Show.

     

     (b) If TALENT appears and performs in connection with an arena or studio
Event which is taped or broadcast for use on COMPANY's television network or on
a pay-per-view basis (‘TV Taping’), TALENT may be paid by COMPANY, as COMPANY
shall determine in its discretion, an amount consistent with the nature of the
match in which TALENT appears, i.e., preliminary, mid-card, main event, etc. and
any standards COMPANY establishes specifically for such TV Taping.

     

7.3 (a) Licensed Product Royalties: In the event that the Original and/or New
Intellectual Property are used by PROMOTER and/or licensed, sublicensed, or
otherwise assigned to third parties for production, reproduction and/or sale and
distribution, in conjunction with any consumer materials, goods or merchandise,
(hereinafter collectively referred to as ‘Licensed Products’), such that the
applicable Licensed Product only features the Original and/or New Intellectual
Property , TALENT shall be paid twenty-five percent (25%) of the Licensed
Products' Net Receipts received by PROMOTER with respect to any such licensing,
sublicensing or assignment. Licensed Products' Net Receipts means the gross
amount received by PROMOTER less expenses incurred by PROMOTER or its licensing
agent for the applicable Licensed Product. TALENT acknowledges and agrees that
TALENT shall not be


--------------------------------------------------------------------------------

Page 4

 

      

eligible for any royalties with respect to television license, advertising and
distribution fees paid to PROMOTER by any entity in connection with the
exploitation of Original and/or New Intellectual Property.

     

     (b) In the event that the Original and/or New Intellectual Property are
used by PROMOTER or licensed, sublicensed, or otherwise assigned to third
parties in connection with Licensed Products featuring TALENT with other
wrestlers represented by PROMOTER, PROMOTER shall allocate twenty-five percent
(25%) of the Licensed Products Net Receipts, to be paid pro-rata among TALENT
and all other talent so featured.

      7.4 (a) Direct Sales Royalties: In the event that PROMOTER distributes and
sells directly any Licensed Products other than any WWE Pay-Per-Views ,as set
forth in paragraph 7.5(c), below or any WWE Video Products, as set forth in
Paragraph 7.5(d) below, including without limitation, at the arena, via mail
order sales or directly on television, or via the Internet (hereinafter ‘Direct
Sales Products’), such that the applicable product only features the Original
and/or New Intellectual Property of the TALENT, TALENT shall be paid five
percent (5%) of the Direct Sales Products' Net Receipts derived by PROMOTER from
such exploitation. For purposes of this paragraph, Direct Sales Products' Net
Receipts mean the gross amount received by PROMOTER for sales of such products
after deduction of local taxes and applicable arena commission(s) allocated for
concession sales and cost of goods.            (b) In the event that the
Original and/or New Intellectual Property of the TALENT are exploited by
PROMOTER, such that Direct Sales Products feature TALENT with other wrestlers
represented by PROMOTER, PROMOTER shall allocate five percent (5%) of the Direct
Sales Products Net Receipts to be paid pro-rata among TALENT and all other
talent so featured.       7.5 (a) (i) Royalties/Pay-Per-View Videos Sold By
Licensees: PROMOTER shall allocate twenty-five percent (25%) of the Net Receipts
paid to PROMOTER by licensees authorized to reproduce and sell video cassettes,
videodiscs, CD ROM, or other technology, including technology not yet created
(hereinafter referred to as ‘WWE Video Products’), of WWE pay-per-views in their
entirety (‘WWE Pay-Per-Views’) to a talent royalty pool. Thereafter, PROMOTER
shall pro-rate payment to TALENT and all other talent appearing in such WWE
Pay-Per-Views in the same proportion as was the compensation paid to TALENT for
his appearances in the pay-per-views to the total amount paid to all talent for
their appearances in the pay-per-view. For purposes of paragraphs 7.5(a)(i) and
7.5(a)(ii), Net Receipts shall mean the gross amount received by PROMOTER from
the licensees for the WWE Pay-Per-Views less any and all costs incurred by
PROMOTER to produce and/or distribute such WWE Pay-Per-Views.      

          (ii) In the event that the WWE Video Products are a compilation or
derivative work of multiple individual WWE Pay-Per-Views in their entirety, such
as a collection of videos, e.g., a Wrestlemania box set, payment to TALENT shall
be calculated as follows: twenty-five percent (25%) of the Net Receipts paid to
PROMOTER by licensees shall comprise


--------------------------------------------------------------------------------

Page 5

 

       the talent royalty pool, which shall first be pro-rated based on the
number of individual videos in the compilation, and then the payment to TALENT
for each video shall be consistent with the royalty payment to the TALENT at the
time that each individual video was first released.       (b)
Royalties/Non-Pay-Per-View Videos Sold By Licensees: PROMOTER shall allocate
twenty-five percent (25%) of the Net Receipts paid to PROMOTER by licensees
authorized to reproduce and sell all other WWE Video Products, other than those
set forth in paragraphs 7.5(a)(i) and 7.5(a)(ii) above, to a talent royalty
pool, from which PROMOTER shall pay TALENT and all other talent appearing in
such WWE Video Products pro-rata among TALENT and all other talent so featured.
For purposes of this paragraph 7.5(b), Net Receipts shall mean the gross amount
received by PROMOTER for the WWE Video Products less any and all costs incurred
by PROMOTER to produce and/or distribute such WWE Video Products.       (c) (i)
Royalties/Pay-Per-View Videos Sold By Promoter: PROMOTER shall allocate five
percent (5%) of the Net Receipts paid to PROMOTER with respect to the direct
sale by PROMOTER of WWE Pay-Per-Views to a talent royalty pool. Thereafter,
PROMOTER shall pro-rate payment to TALENT and all other talent appearing in such
WWE Pay-Per-Views in the same proportion as was the compensation paid to TALENT
for his appearances in the pay-per-views to the total amount paid to all talent
for their appearances on the pay-per-views For purposes of paragraphs 7.5(c)(i)
and 7.5(c)(ii), Net Receipts shall mean the gross amount received by PROMOTER
for the WWE Pay-Per-Views.                 (ii) In the event that the WWE Video
Product is a compilation or derivative work of multiple individual WWE
Pay-Per-Views in their entirety, such as a collection of videos, e.g., a
Wrestlemania box set, payment to TALENT shall be calculated as follows: five
percent (5%) of the Net Receipts paid to PROMOTER shall comprise the talent
royalty pool, which shall first be pro-rated based on the number of individual
videos in the compilation, and then the payment to TALENT for each video shall
be consistent with the royalty payment to the TALENT at the time each individual
video was first released.            (d) Royalties/Non Pay-Per-View Videos Sold
By Promoter: PROMOTER shall allocate five percent (5%) of the Net Receipts paid
to PROMOTER with respect to the direct sale by PROMOTER of all other WWE Video
Products other than those set forth in paragraphs 7.5(c)(i) and 7.5(c)(ii)
above, to a alent royalty pool, from which PROMOTER shall pay TALENT and all
other talent appearing in such WWE Video Products pro-rata among TALENT and all
other talent so featured. For purposes of this paragraph 7.5(d), Net Receipts
shall mean the gross amount received by PROMOTER for the WWE Video Products.
Notwithstanding the foregoing, if TALENT is deemed to be the ‘featured
performer’ as determined by PROMOTER in its sole discretion, TALENT shall
receive a bonus of an additional five percent (5%) of WWE’s Net Receipts up to
the sale of the first one hundred fifty thousand (150,000) units. Once sales
exceed 150,000, TALENT as a featured performer shall receive ten percent (10%)
of WWE’s Net Receipts on all units sold, including the first 150,000 units. For
example, the featured performer in the video entitled ‘Cause Stone Cold Said So’
is


--------------------------------------------------------------------------------

Page 6

      

‘Stone Cold Steve Austin’. If TALENT is part of a group that is determined to be
the ‘featured performer’, TALENT shall share pro-rata with each and every member
of the group in any bonus monies that may be due in connection with such WWE
Video Products.

      7.6 In the event the TALENT and/or the Original and/or New Intellectual
Property of TALENT are used by COMPANY or licensed, sublicensed or assigned by
COMPANY for non-wrestling related personal appearances and performances such as
personal appearances for advertising or non-wrestling promotional purposes,
radio and television commercials, movies, etc., TALENT may earn an amount to be
mutually agreed to by TALENT and by COMPANY of the ‘Personal Appearance Net
Receipts’ received by COMPANY, which amount, if any, may then be credited
against TALENT’S Minimum Annual Compensation, if any. Personal Appearance Net
Receipts means the amount received by COMPANY after payment of and provision for
all of COMPANY's costs and expenses, except income taxes.       7.7 If COMPANY
instructs TALENT to appear and perform in any Events or Programs as a
commentator and/or to participate in post-Event production and/or voice-over
activities as a commentator, TALENT's commentating shall be deemed work-for-hire
and TALENT hereby assigns to COMPANY and COMPANY shall own all rights, in
perpetuity, to all of TALENT's commentary and TALENT shall not be entitled to
receive any royalty payments, or any additional compensation or residual
payments whatsoever, as a result of COMPANY's commercial exploitation of such
commentary in any form, whether broadcast programming, cable programming,
pay-per-view programming, videotapes, videodiscs, the Internet or other mediums
now or hereinafter discovered.       7.8 It is the understanding of the parties
that TALENT shall not be paid anything for COMPANY's exploitation of the
Original and/or New Intellectual Property in any of COMPANY's magazines or other
publications or in any of COMPANY’s Internet websites which COMPANY may publish,
produce or distribute at arenas, at newsstands and/or by mail or through
electronic or any other manner of media or distribution, now known or
hereinafter discovered, including, but not limited to, publication or
distribution on the Internet or America On Line.       7.9 TALENT acknowledges
and agrees that he shall only be eligible for the payments and royalties set
forth in paragraphs 7.1 through 7.8 above for the performance of his services
herein at the Events or in conjunction with any such other activities conducted
by COMPANY that utilize TALENT’s services or Original and/or New Intellectual
Property herein. TALENT acknowledges and agrees that any payments or royalties
earned in connection with any wrestling services TALENT may perform during the
term of this Agreement for any other wrestling/sports entertainment organization
and /or entity may be credited against TALENT’s Minimum Annual Compensation, if
any.       7.10 All payments made to TALENT are in full without withholding,
except where required by law. After the end of each calendar year, COMPANY shall
issue to TALENT Internal Revenue Service Form 1099 showing all payments to
TALENT during that calendar year.


--------------------------------------------------------------------------------

Page 7

       7.11 (a) COMPANY shall prepare and send statements as to royalties
payable hereunder to TALENT within ninety (90) days following the end of each
quarter, based upon the royalties received and processed by COMPANY in the
previous quarter, together with payment of royalties, if any, earned by TALENT
hereunder during such quarter-annual period, less advances and/or debits made by
COMPANY on TALENT's behalf.            (b) COMPANY shall maintain books of
account related to the payment of royalties hereunder at its principal place of
business. TALENT, or TALENT's designated independent certified public accountant
who is a member in good standing of the AICPA, may at TALENT's sole expense
examine COMPANY's books insofar as they pertain to this Agreement for the
purpose of verifying the accuracy thereof, during COMPANY's normal business
hours and upon reasonable notice. Such audit shall be conducted in a manner that
will not unreasonably interfere with COMPANY's normal business operations.
TALENT shall not audit COMPANY's books and records more than twice during any
calendar year and no such audit shall be conducted later than six (6) months
after the last statement of royalties is given, delivered or sent to TALENT.
Each audit is limited to five (5) days in duration. Statements of royalties may
be changed from time to time to reflect year-end adjustments, to correct
clerical errors and for similar purposes.             (c) TALENT shall be deemed
to have consented to all statements of royalties and all other accountings
provided by COMPANY hereunder and each such statement of royalties or other
accounting shall be conclusive, final, and binding; shall constitute an account
stated; and shall not be subject to any objection for any reason whatsoever
unless a specific objection in writing, stating the basis thereof, is given by
TALENT to COMPANY within one (1) year from the date the royalty statement at
issue was given, delivered or sent to TALENT.             (d) No claim shall be
filed pursuant to paragraph 13.8 below against COMPANY or COMPANY's affiliates
that disputes any statement of royalties or accounting given by COMPANY
hereunder or that makes any claim for royalties or royalty payments, unless the
same is commenced or filed within one (1) year after the date such statement or
accounting is first given, delivered or sent to TALENT, and unless TALENT has
first exhausted his remedies pursuant to paragraph 7.11(b) above.”

      4.  All terms not defined herein shall have the same meaning given them in
the Agreement. Except as expressly or by necessary implication modified hereby,
the terms and conditions of the Agreement are hereby ratified and confirmed
without limitation or exception.

--------------------------------------------------------------------------------

Page 8

Please confirm your acceptance of this First Amendment as set forth above by
signing and notarizing in the space provided on each of the enclosed two (2)
copies and return them to me. One (1) fully executed copy will be returned to
you for your files. Thank you in advance for your prompt attention to this
matter.

ACKNOWLEDGED AND AGREED:

WORLD WRESTLING
                
SHANE McMAHON
ENTERTAINMENT, INC
   
(“WWE”)
               
By:  
/s/ James Ross
   
By:    
/s/ Shane McMahon
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
James Ross
   
Shane McMahon
 
Senior Vice President Talent Relations
       
and Wrestling Administration
     


--------------------------------------------------------------------------------